Per Curiam.

We think that the disposition made of this matter in the decision of the court at Trial Term is correct. It is appropriate, however, to add that there is no evidence nor is it contended that defendants-respondents were guilty of bad faith toward the broker in the procurement of the broker’s agreement that no commission should become payable unless title were actually transferred. Only the question of the brokerage commissions is involved herein.
The judgment appealed from should be affirmed, with costs to the respondents.